Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 8 and 15
b.	Pending: 1-5, 7-12 and 14-20
Claims 1, 7-8, 14-15 and 19 have been amended. Claims 6 and 13 have been cancelled. 

Drawings
The Replacement drawings were received on 7/1/2022 for Figs. 3, 4A, 4B and 5.  These drawings are accepted.

Specification
The amended paragraphs were received on 7/1/2022.  These paragraphs are accepted.




Double Patenting
Claims 1-20 rejection on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11282582 is withdrawn pursuant to claim amendments.

Allowable Subject Matter
Claims 1-5, 7-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8 and 15 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
“a negative voltage signal to be applied to a first selected word line of a block of the memory array after a positive pass voltage signal and one or more program verify voltage signals are applied to the selected word line” and minor variations thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        7/14/2022